Title: To Thomas Jefferson from John Conrad Lange, 28 January 1803
From: Lange, John Conrad
To: Jefferson, Thomas


          
            New York 28 January 1803
          
          Hitherto I have hoped in vain for an answer respecting my deceased uncle, the merchant Adam Lange in Charleston, South Carolina. As my circumstances oblige me to return to Europe, I have given a regular power of attorney to Mr. Caspar Semler, near the 3 mile-stone, for the further prosecution of the business. I have therefore humbly to beg your Excellency to send the ultimatum, or at least the papers I lodged, to the said gentleman. In expectation of my petition being complied with I remain &c.
          
            Joh: Conrad Lange
          
        